Case 1:20-cv-03204-JSR Document 29 Filed 07/07/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DORIAN STUDIO, INC.,
20-cv-3204 (JSR)
Plaintiff,

-against- ORDER

CANON SOLUTIONS AMERICA,
INC., and CANON FINANCIAL
SERVICES, INC.

Defendants.

 

 

 

JED S. RAKOFF, U.S.D.Jd.

For the reasons stated from the bench, see transcript,
07/07/2020, Canon Solutions America, Inc.’s motion to dismiss
the complaint for lack of subject matter jurisdiction is denied
and its motion to dismiss the Washington Consumer Protection Act

claim is granted.

 

SO ORDERED.
oo
Dated: New York, NY
() ao
july (, 2020 JED S. RAKOFF, U.S.D.d.

 

 

 

 

 

 

 

 
